— Order, Supreme Court, New York County (M. Taylor, J.), entered January 20,1981 denying the motion of defendant Jones for summary judgment dismissing the complaint and denying the motion of defendants Tucker and Sarnicola to dismiss the complaint, affirmed, with costs. The complaint in this fraud action states the circumstances constituting the *821alleged fraud in sufficient detail to comply with the requirements of CPLR 3016 (Lanzi v Brooks, 43 NY2d 778). There are triable issues as to when the facts constituting the alleged fraud occurred, and when they were discovered or could with reasonable diligence have been discovered, so that it cannot be determined on the papers submitted whether the action is barred by the Statute of Limitations, either the six-year statute applicable to actions based upon fraud (CPLR 213, subd 8) or the two-year statute premised upon actual or imputed discovery of facts (CPLR 203, subd [f]). The issue is for the trial court (Erbe v Lincoln Rochester Trust Co., 3 NY2d 321). Concur — Sullivan, J. P., Markewich, Bloom, Fein and Asch, JJ.